El Juez Asociado Senos Wole,
emitió la opinión del tribunal.
Se alega haberse cometido error porque si bien la de-nuncia imputa un delito de acometimiento y agresión no muestra, sin embargo, ninguna de las circunstancias agra-vantes enumeradas en la Ley de marzo 10, 1904, Leyes de la Sesión, página 42. El apelante fué declarado culpable por un delito de acometimiento y agresión con circunstan-cias agravantes y condenado a sufrir un año de cárcel. Pa-samos a transcribir la denuncia en su parte substancial:
“Yo Balbino Crespo, Gda. P. I. No. 523, vecino de Yauco, P. R., calle de Comercio, número 3, mayor de edad, formulo denuncia contra Saturnino Rosalí, por delito de acometimiento y agresión grave, cometido de la manera siguiente: Que en 1 de junio 6:45 p. m., de 1925, y en calle ‘25 de julio/ de Yauco P. R., dentro del Distrito Judicial Municipal de Yauco, P. R., que forma parte del Distrito Judicial de Ponce, P. R., el acusado Saturnino Rosalí, allí y enton-ces, ilegal, voluntaria y maliciosamente, a sabiendas y con intención criminal de causar grave daño corporal, acometió y agredió a la *430Sra. Cornelia Acosta, pegándole con el cabo de- un revólver en la frente ocasionándole una contusión. Esto en el momento que la Sra. López trataba de alcanzar un chiquillo que estaba en la calle cuando Rosalí disparaba su revólver. El agravante consiste en que el agresor es un hombre, robusto de fuerzas corporales y usó un arma para agredir a una 'Sra. de bastante edad. Hecho contrario a la ley. Esta denuncia la juro por datos obtenidos en investiga-ción practicada.”
No consta de los autos que se baya becbo ninguna obje-ción o excepcionado la denuncia y el fiscal de esta corte sos-tiene o alega que en apelación sólo pueden levantarse cues-tiones privilegiadas y que como no se incorporó ninguna prueba en el legajo de la sentencia surge la presunción de que cualquier omisión de un elemento de agravante quedó subsanada por el juicio y la sentencia.
Haciendo referencia al caso de Pueblo v. Zambrana, 18 D.P.R. 758, el fiscal duda si decir en un caso de acometimiento y- agresión que el acusado era un hombre, imputa suficientemente el elemento agravante que surge cuando la agresión se comete por “un varón adulto en la persona de una-mujer...” Leyes de 1904, p. 42. Sin embargo, la palabra “hombre”'significa un varón adulto y la-acusación era suficiente.
Estamos dispuestos* sin embargo, a- seguir la sugestión del fiscal y resolver,, aun cuando la palabra “hombre” no significaba necesariamente un -varón adulto, que si tal palabra se empleó y la prueba demostró que el acusado era un varón adulto, en ausencia de objeción, el defecto quedó subsanado por la prueba. Esto fué indicado por nosotros en Pueblo v. Aguilar, 19 D.P.R. 1074.
La prueba no fué agregada a los autos y de la sentencia debemos inferir que el elemento agravante, si hubo algún defecto en la denuncia, fué así subsanado.

La sentencia debe ser confirmada.